sIn two adoption proceedings *526pursuant to Social Services Law § 384-b (11), the grandmother appeals from an order of the Family Court, Queens County (Lauria, J.), dated July 8, 1994, which denied her petition, denied her motion to intervene in the foster-mother’s adoption proceeding, and denied her motion to stay both adoption proceedings.
Ordered that the order is affirmed, without costs or disbursements.
Based on this Court’s decision in Matter of Loretta D. v Commissioner of Social Servs. of City of N. Y. (177 AD2d 573), we agree with the Family Court that the grandmother is collaterally estopped from bringing an adoption proceeding. Moreover, there is sufficient evidence in the record to support the Family Court’s determination that intervention by the grandmother in the foster-mother’s adoption proceeding would not be in the child’s best interests, and we decline to disturb that determination on appeal (see, Matter of Emanuel S. v Joseph E., 78 NY2d 178; Lo Presti v Lo Presti, 40 NY2d 522). Finally, the grandmother’s contention that both adoption proceedings should have been stayed is academic in view of this Court’s decision in Matter of Loretta D. v Commissioner of Social Servs. (221 AD2d 440). Balletta, J. P., Santucci, Krausman and Florio, JJ., concur.